Exhibit 10.2
 
AGREEMENT




AGREEMENT dated as of the 8th day of July, 2009, by and among Seneca Foods
Corporation, a New York corporation (the "Company"), Carl Marks Strategic
Investments, L.P., a Delaware limited partnership, Nancy Marks and Marjorie Boas
( all such parties, other than the Company, referred to herein as the "Original
Selling Shareholders"), Carl Marks Strategic Investments III, L.P., Nancy Marks
2003 GRAT, Nancy Marks 2009 CMS-GRAT, Carolyn Marks, Mark and Susan Claster,
Andrew and Carol Boas, Linda Katz, Constance Marks, Laura Katz, James Miller,
Richard Boas, John Hancock Life Insurance Company and John Hancock Variable Life
Insurance Company (all such parties, other than the Original Selling
Shareholders, referred to herein as the "Additional Selling Shareholders" and,
together with the Original Selling Shareholders, the "Selling Shareholders").


RECITALS:


A. The Company, the Original Selling Shareholders, Uranus Fund, Ltd., CMCO,
Inc., Edwin S. Marks and Carl Marks Strategic Investments II LP previously
entered into a Registration Rights Agreement, dated as of June 22, 1998 (the "RR
Agreement");


B. The Company and the Original Selling Shareholders are the only remaining
parties to the RR Agreement;


C. The Original Selling Shareholders have requested that the Company (i) effect
the registration under the Securities Act of the Original Selling Shareholders'
"Owned Shares" (as defined below) in connection with the proposed Secondary
Offering (as defined below) and (ii) permit the Additional Selling Shareholders
to also effect the registration under the Securities Act of the Additional
Selling Shareholders' "Additional Owned Shares" (as defined below) in connection
with the proposed Secondary Offering; and


D. The parties hereto have agreed to various provisions as set forth below
concerning their respective rights and obligations under the RR Agreement and
this Agreement in connection with such proposed Secondary Offering.


TERMS OF AGREEMENT:


NOW, THEREFORE, in consideration of the premises and other good and valid
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1. Any capitalized term used but not defined herein shall have the meaning given
thereto as set forth in the RR Agreement.


2. 
(a) Each Original Selling Shareholder confirms to the Company that such Selling
Shareholder is the owner of the shares of the various classes or series of
classes of the Company's stock set forth on Schedule A hereto (such shares owned
by each applicable Original Selling Shareholder referred to herein as the "Owned
Shares"), and that such Original Selling Shareholder does not own or control,
and will not own or control as of the date of the consummation of the Secondary
Offering, any other shares of the classes or series of classes of the Company's
stock set forth on Schedule A, other than such Original Selling Shareholder's
Owned Shares.


(b) Each Additional Selling Shareholder confirms to the Company that such
Additional Selling Shareholder is the beneficial owner of the shares of the
various classes or series of classes of the Company's stock set forth on
Schedule B hereto (such shares owned by each applicable Additional Selling
Shareholder referred to herein as the "Additional Owned Shares"), and that such
Additional Selling Shareholder (other than John Hancock Life Insurance Company
and John Hancock Variable Life Insurance Company) does not own or control, and
will not own or control as of the date of the consummation of the Secondary
Offering, any other shares of the classes or series of classes of the Company's
stock set forth on Schedule B, other than such Additional Selling Shareholder's
Additional Owned Shares.


3. 
(a) Each Original Selling Shareholder confirms that such Original Selling
Shareholder has requested (the "Registration Request") that (i) pursuant to the
provisions of Section 2.1(a) of the RR Agreement the Company effect the
registration under the Securities Act of (A) all of such Original Selling
Shareholder's Owned Shares which constitute Class A Common Stock of the Company
and (B) all shares of Class A Common Stock of the Company issuable upon the
conversion of Owned Shares that are not currently Class A Common Stock of the
Company to be sold in an underwritten secondary offering (the "Secondary
Offering"), and (ii) the Company in connection with the Secondary Offering also
effect the registration under the Securities Act of (A) all of Additional
Selling Shareholders' Additional Owned Shares which constitute Class A Common
Stock of the Company and (B) all shares of Class A Common Stock of the Company
issuable upon the conversion of Additional Owned Shares that are not currently
Class A Common Stock of the Company (collectively the "Offered Securities").


(b) The Company and each Selling Shareholder has agreed to take all actions
necessary to convert all shares of the Company’s capital stock being sold in the
Secondary Offering upon conversion which are not currently Class A Common Stock
of the Company into shares of Class A Common Stock of the Company immediately
prior to the consummation of the Secondary Offering with respect to such shares
pursuant to the terms of the underwriting agreement between the Company, the
Selling Shareholders and Merrill Lynch, Pierce, Fenner & Smith, Inc. and Piper
Jaffray & Co. as representatives of the several underwriters named therein
related to the Secondary Offering (the "Underwriting Agreement");


(c) Each Original Selling Shareholder agrees that the 30 day period referenced
in Section 2.1(a)(ii) of the RR Agreement has terminated as of the date of this
Agreement;


(d) The Company and each Selling Shareholder agrees that no other securities of
the Company shall be included in the Secondary Offering other than the Offered
Securities unless the Company and the Original Selling Shareholders shall have
consented in writing to the inclusion of such other securities;


(e) Notwithstanding anything to the contrary set forth in the RR Agreement, and
subject to the provisions of Section 3(f) below, each of the Selling
Shareholders shall severally be responsible for the payment of a pro rata
portion of the Registration Expenses arising in connection with the Secondary
Offering allocated based on the respective number of Offered Securities of each
of the Selling Shareholders sold in the Secondary Offering. The Company shall
pay all fees and expenses other than Registration Expenses, if any, incident to
the Company’s performance or compliance with the RR Agreement in connection with
the Secondary Offering.  All Registration Expenses payable by a Selling
Shareholder hereunder shall be promptly paid by such Selling Shareholder upon
presentment of an invoice setting forth such Registration Expenses in reasonable
detail; and


(f) If the Secondary Offering is not consummated for any reason (i) the Company
shall be responsible for the payment of (a) the fees and disbursements of
counsel for the Company and of its independent public accountants incurred in
connection with such proposed registration (including the expenses of "comfort"
letters to be provided by such independent public accountants in connection with
such proposed registration), (b) all filing fees with the Commission , the
NASDAQ Stock Market, Inc. or the Financial Industry Regulatory Authority and (c)
other fees and expenses (other than Registration Expenses) incurred by the
Company in connection with such proposed registration and (ii) the Selling
Shareholders shall be responsible for the payment (on a pro rata basis
determined in accordance with the provisions of Section 3(e) above) of all other
Registration Expenses arising in connection with such proposed registration
other than those described in immediately preceding clause (i).


4. Subject to the provisions of this Agreement, the Additional Selling
Shareholders shall have the rights and be bound by the obligations of a holder
of Registrable Securities as set forth in Sections 2.3, 2.4(a), 2.5, 2.7 and 7
of the RR Agreement solely in connection with the Secondary Offering of the
Additional Owned Shares.  The Additional Selling Shareholders shall have no
other rights or obligations arising under the RR Agreement other than those
expressly referenced in the immediately preceding sentence.  Notwithstanding
anything to the contrary set forth herein or in the RR Agreement, any request to
the Company by John Hancock Life Insurance Company or John Hancock Variable Life
Insurance Company (collectively, the "JH Entities") to effect the registration
under the Securities Act of (i) any Additional Owned Shares owned by the JH
Entities which are not sold in the Secondary Offering or (ii) any other
securities of the Company owned by the JH Entities shall be governed by the
provisions of the Registration Rights Agreement between the Company and the JH
Entities dated as of August 17, 2006 and not the provisions of this Agreement or
the RR Agreement.


5. Each Selling Shareholder hereby undertakes and agrees to indemnify and hold
harmless (in the same manner and to the same extent as set forth in Section
2.7(a) of the RR Agreement) the Company, each director of the Company, each
officer of the Company and each other Person (other than other Selling
Shareholders, if applicable) who controls the Company within the meaning of the
Securities Act or the Exchange Act, with respect to any statement or alleged
statement in or omission or alleged omission from any registration statement,
any preliminary prospectus or final prospectus contained therein, or any
amendment or supplement thereto, prepared in connection with the Secondary
Offering if such statement or alleged statement or omission or alleged omission
was made in reliance upon and in conformity with written information provided by
such Selling Shareholder for inclusion therein; provided, however, that any such
written information shall be limited to the name of each Selling Shareholder,
the address of each Selling Shareholder and the information included about each
Selling Shareholder in the Selling Shareholder table.


6. 
(a) This Agreement shall terminate and be of no further force and effect if no
Owned Shares are sold in connection with the Secondary Offering by no later than
September 30, 2009.


(b) All rights of the Original Selling Shareholders under the RR Agreement
(other than the Original Selling Shareholders' rights under Section 2.1 of the
RR Agreement in connection with the Registration Request and Section 2.7 of the
RR Agreement in connection with the Secondary Offering) shall automatically
terminate upon the sale of all of the Owned Shares in the Secondary Offering.


(c) If the sale of some, but not all, of the Owned Shares in the Secondary
Offering is consummated, then the RR Agreement shall be deemed to be amended as
of the date of such consummation as follows:


(i) The first sentence of the definition of "Registrable Securities" set forth
in Section 3 of the RR Agreement is hereby amended and restated to provide that
"Registrable Securities" means (A) any shares of Common Stock issuable upon
conversion of any Owned Shares not sold in the Secondary Offering and (B) any
securities of the Company issued or issuable with respect to any of the
securities described in immediately preceding clause (A) by way of a dividend or
stock split or in connection with a combination of shares, recapitalization,
reclassification, merger, consolidation, reconstitution or other reorganization
or otherwise.


(ii) Notwithstanding anything to the contrary set forth in Section 2.1 of the RR
Agreement, the right to request that the Company effect the registration under
the Securities Act of all or part of the Registrable Securities (an "Additional
Registration Request") shall be subject to the following additional
provision:  (A) if an Additional Registration Request is withdrawn in accordance
with the provisions of Section 2.1(f) of the RR Agreement then, notwithstanding
anything to the contrary set forth in the RR Agreement, (A) the Company shall be
responsible for the payment of the fees and disbursements of counsel for the
Company and of its independent public accountants incurred in connection with
such proposed registration (including (a) the expenses of "comfort" letters to
be provided by such independent public accountants in connection with such
proposed registration), (b) all filing fees with the Commission, the NASDAQ
Stock Market, Inc. or the Financial Industry Regulatory Authority and (c) other
fees and expenses (other than Registration Expenses) incurred by the Company in
connection with such proposed registration and (B) the Selling Holders of
Registrable Securities who made such Additional Registration Request shall be
responsible for the payment (on a pro rata basis determined in accordance with
the provisions of Section 3(e) above) of all Registration Expenses arising in
connection with such proposed registration other than those described in
immediately preceding clause (A).


7. The Selling Shareholders represent and warrant to the Company that neither
CMOC, Inc. or Uranus Fund, Ltd. nor any successor thereto (i) owns any shares of
the Company's securities or (ii) has any continuing rights under the RR
Agreement (which rights have permanently terminated).


8. This Agreement, together with the Underwriting Agreement and the RR Agreement
(including the exhibits and schedules thereto), is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein and therein.  There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein and therein.  This Agreement, the Underwriting Agreement and the RR
Agreement (including the exhibits and schedules thereto) supersede all prior
agreements and understandings between the parties with respect to such subject
matter.


9. This Agreement has been negotiated, executed and delivered in the State of
New York and shall be governed by and construed in accordance with the laws of
the State of New York, without regards to principles of conflicts of law.


 
10. Except as expressly provided herein, the RR Agreement and the rights and
obligations of the parties thereto contained therein remain in full force and
effect.


11. This Agreement may be executed and delivered via facsimile or e-mail
transmission; and may be executed in counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.


[SIGNATURE PAGES TO FOLLOW]



--
 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective representatives hereunto duly authorized as of
the date first above written.


SENECA FOODS CORPORATION


By:   /s/Kraig H.
Kayser                                                                    
Name:  Kraig H. Kayser
Title:  President and Chief Executive Officer




CARL MARKS STRATEGIC INVESTMENTS, L.P.


By:  CMSI GP, LLC, as General Partner


    By: Andrew M. Boas, as Managing Member


By:/s/Andrew M.
Boas                                                                                                                                               
Name:  Andrew M. Boas
Title: Managing Member




CARL MARKS STRATEGIC INVESTMENTS III, L.P.


By:  CMSI III GP, LLC, as General Partner


    By: Andrew M. Boas, as Managing Member


By:/s/Andrew M.
Boas                                                                    
Name:  Andrew M. Boas
Title:Managing Member


                                                                                 /s/Nancy
Marks 
                                                                               
___________________________


Nancy Marks





-S--
 
 

--------------------------------------------------------------------------------

 

                                                                             
/s/Marjorie Boas
                                                                              
__________________________

Marjorie Boas




Nancy Marks 2003-GRAT
 
                                                                                 /s/Nancy
Marks 
                                                                               
___________________________
Trustee




Nancy Marks 2009 CMS-GRAT
 
                                                                                 /s/Nancy
Marks 
                                                                               
___________________________
Trustee




                                                                                /s/Carolyn
Marks
                                                                               
___________________________


Carolyn Marks
 

                                                                                /s/Mark
Claster
                                                                               
___________________________

Mark Claster
 
                                                                               
/s/Susan Claster
                                                                               
___________________________
 
Susan Claster
                                                                               
                                                                               
/s/Andrew M. Boas
                                                                               
___________________________



Andrew Boas
 
 
                                                                                /Carol
Boas
                                                                               
___________________________


Carol Boas
 

                                                                               
/s/Linda Katz
                                                                               
___________________________



Linda Katz



-S--
 
 

--------------------------------------------------------------------------------

 
 
                                                                               
/s/Constance Marks
                                                                               
___________________________



Constance Marks
 
 
                                                                                
/s/Linda Marks Katz parent of Laura Katz
                                                                               
___________________________

Laura Katz
 

                                                                                /s/James
Miller
                                                                               
___________________________



James Miller
 
                                                                               
/s/Richard Boas
                                                                               
___________________________



Richard Boas




JOHN HANCOCK LIFE INSURANCE COMPANY


By: /s/Bradley A.
Pierce                                                                               
                                                                               
___________________________

Name: Bradley A.
Pierce                                                                                    


Title: Director                     




JOHN HANCOCK VARIABLE LIFE
  INSURANCE COMPANY


By:/s/Bradley A.
Pierce                                                                                                                                                                    
                                                                               
___________________________

Name:Bradley A.
Pierce                                                                                                                                                                    


Title:  Authorized Signatory                    






 
 

--------------------------------------------------------------------------------

 

SCHEDULE A







   
Convertible Participating Preferred Stock
   
Class A Common Stock
   
Class B Common Stock
 
Carl Marks Strategic Investments, L.P.
    2,325,736.00       -       -  
Nancy Marks
    248,520.00       -       247,304.00  
Marjorie Boas
    -       25,000.00       25,000.00  














 
 

--------------------------------------------------------------------------------

 

SCHEDULE B







   
Convertible Participating Preferred Stock
   
Class A Common Stock
   
Class B Common Stock
 
Carl Marks Strategic Investments III, L.P.
    30,000.00       -       -  
Nancy Marks 2003 GRAT
    -       130,000.00       130,000.00  
Nancy Marks 2009 CMS-GRAT
    -       274,304.00       -  
Carolyn Marks
    900.00       14,500.00       12,500.00  
Mark and Susan Claster
    -       53,975.00       53,975.00  
Andrew and Carol Boas
    -       53,975.00       53,975.00  
Linda Katz
    1,000.00       14,500.00       12,500.00  
Constance Marks
    1,000.00       15,500.00       12,500.00  
Laura Katz
    -       2,000.00       -  
James Miller
    -       1,000.00       -  
Richard Boas
    -       8,334.00       8,334.00  
John Hancock Life Insurance Company
    490,000.00       -       -  
John Hancock Variable Life Company
    10,000.00       -       -  








